DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 9-14 are rejected under 35 U.S.C. 102 as being clearly anticipated by Jannasch et al. (US 7,834,865). 
As the mapping of the limitations flows naturally either from the explanations of the art which are of record (e.g., see Interview Summary of 06/23/2022 or Final Rejection of 03/01/2022) or are immediately apparent, Claims 9-13 are clearly anticipated by the prior art of Jannasch, and no further mapping is necessary. The prior art is summarized as follows:  
Jannasch discloses a shift body (1), moving mechanism (10, 12) that has a moving member (12), first moving portion (left-surface of tooth 12), second moving portion (right-surface of tooth 12), a first moved surface (corresponding tooth of 7), a second moved surface (other corresponding tooth of 7), and 1 is releasable (i.e., does not interfere) from 12 by operation described by col. 3, lines 62-67. 
Regarding claim 14, Jannasch discloses: 
14. The shift device for a vehicle of Claim 9, wherein, in the situation in which the moving member (12) is disposed at the reference position and is not being moved, and the shift body (1) is moved in the predetermined range, a distance between the first moved surface (tooth of 7) and the first moving portion (left-surface of tooth 12) along the peripheral direction of the shift body is variable depending on the shift positions of the shift body (i.e., distance between the respective tooth surfaces changes as 12 is held stationary and 1 is rotated), and a distance between the second moved surface (tooth of 7) and the second moving portion (right-surface of tooth 12) along the peripheral direction of the shift body varies depending on the shift positions of the shift body.

Allowable Subject Matter
Claims 1, 2-3, and 6-8 are allowed.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant has argued that the left and right tooth surfaces of A are not disposed between the meshed tooth surfaces of B along a peripheral direction of a shift body and are not spaced apart from one another along a peripheral direction of the shift body. This is not persuasive. Please see examiner’s amendments to applicant’s explanatory drawing, below, illustrating both the tooth surfaces of A spaced apart along the peripheral direction of the shift body and the respective surfaces of A/B and A/C meshed along a peripheral direction of a shift body.  

    PNG
    media_image1.png
    302
    469
    media_image1.png
    Greyscale


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        /Jake Cook/Primary Examiner, Art Unit 3658